DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18, 25 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al (WO 2022/132631 A1).
a)	Regarding claim 1, Yi et al disclose a method for wireless communication at a user equipment (UE), comprising: 
receiving a message comprising a transmission configuration indicator configuration (Fig. 24 and 29; Pub [0433], [0445]); 
determining, based at least in part on the transmission configuration indicator configuration, a transmission configuration indicator pool for a transmission configuration indicator state type of a set of transmission configuration indicator state types and a set of component carriers (Fig. 24 and 29; Pub [0434]); and 
performing the wireless communication via a directional beam based at least in part on the transmission configuration indicator pool for the transmission configuration indicator state type and the set of component carriers (Pub [0434]). 
b)	Regarding claim 18, Yi et al disclose a method of wireless communication at a base station, comprising: 
transmitting a message comprising a transmission configuration indicator configuration, the transmission configuration indicator configuration comprising a transmission configuration indicator pool for a transmission configuration indicator state type of a set of transmission configuration indicator state types and a set of component carriers (Fig. 24 and 29; Pub [0433], [0445]); and 
performing the wireless communication via a directional beam based at least in part on the transmission configuration indicator pool for the transmission configuration indicator state type and the set of component carriers (Pub [0434]).
c)	Regarding claim 25, Yi et al disclose an apparatus for wireless communication, comprising: 
a processor (1518 in Fig. 15); 
memory coupled with the processor (1524 in Fig. 15); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
            receive a message comprising a transmission configuration indicator configuration (Fig. 24 and 29; Pub [0433], [0445]); 
            determine, based at least in part on the transmission configuration indicator configuration, a transmission configuration indicator pool for a transmission configuration indicator state type of a set of transmission configuration indicator state types and a set of component carriers (Fig. 24 and 29; Pub [0434]); and 
             perform the wireless communication via a directional beam based at least in part on the transmission configuration indicator pool for the transmission configuration indicator state type and the set of component carriers (Pub [0434]). 
d)	Regarding claim 28, Yi et al disclose an apparatus for wireless communication, comprising: 
a processor (1518 in Fig. 15); 
memory coupled with the processor (1524 in Fig. 15); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
            transmit a message comprising a transmission configuration indicator configuration, the transmission configuration indicator configuration comprising a transmission configuration indicator pool for a transmission configuration indicator state type of a set of transmission configuration indicator state types and a set of component carriers (Fig. 24 and 29; Pub [0433], [0445]); and 
                  perform the wireless communication via a directional beam based at least in part on the transmission configuration indicator pool for the transmission configuration indicator state type and the set of component carriers (Pub [0434]).

Allowable Subject Matter
Claims 2-17, 19-24, 26-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0351834 Yang et al disclose beam failure recovery. US 2014/01263434 Li et al disclose signal processing using multiple component carriers.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
October 18, 2022
/EVA Y PUENTE/                                                                                                                                                        Primary Examiner, Art Unit 2632